Citation Nr: 0803167	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 26, 2002, 
for a grant of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1970 until May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Providence, 
Rhode Island.  The claims file was subsequently transferred 
to the RO in New Orleans, Louisiana.

In an August 2005 communication, the veteran withdrew a claim 
of entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to TDIU was received 
by the RO on July 20, 2001; no earlier communication can be 
construed as an informal claim for TDIU.

2.  From the evidence of record between July 20, 2000, and 
July 20, 2001, it is not factually ascertainable that the 
veteran was unable to obtain and maintain substantially 
gainful employment due to service-connected disability.

3.  No evidence of record between July 20, 2001, and 
September 26, 2002, demonstrates that the veteran was unable 
to obtain and maintain substantially gainful employment due 
to service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 
2002, for the award of TDIU have not been met.  38 U.S.C.A.  
§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to an earlier effective 
date for an award of TDIU.

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  Moreover, such 
impairment must be due to service-connected disabilities.  

In a July 2004 rating determination, the RO granted TDIU, 
effective September 26, 2002.  Again, the veteran contends 
that he is entitled to an earlier effective date for that 
award.  He does not specify a date upon which he believes his 
TDIU compensation should start.  The May 2007 brief submitted 
by his accredited representative did note, however, that the 
veteran had been unable to work since October 31, 1995, as 
indicated by records from the SSA.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the veteran's claim of entitlement to 
TDIU was received by VA on July 20, 2001.  Thus, the date of 
claim has been established.  Under 38 C.F.R. § 3.400(0)(2), 
it is necessary to determine whether, sometime between July 
20, 2000, and July 20, 2001, the veteran's inability to 
follow a substantially gainful occupation became factually 
ascertainable.  

After a review of the documents dated between July 20, 2000, 
and July 20, 2001, the Board finds no basis for concluding 
that the veteran's unemployability was factually 
ascertainable.  Indeed, none of the medical evidence during 
this period contains any competent findings that the veteran 
was unable to follow a substantially gainful occupation 
solely as a result of a service-connected disability.  In 
this regard, it is noted that a VA examination in May 2001 
did not expressly address the veteran's ability to work.

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  Again, July 20, 
2001, is found to be the date of claim.  

The Board has considered whether any evidence of record prior 
to July 20, 2001,  could serve as an informal claim in order 
to entitle the veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to July 20, 2001 
indicating an intent to apply for TDIU.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's July 2001 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
TDIU was filed earlier than July 20, 2001. 38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993). 

Based on all of the above, there is no earlier possible date 
of claim, formal or informal, than July 20, 2001.  The date 
upon which entitlement arose will be determined below.

In the present case, a VA psychiatric examination conducted 
in July 2003 indicates that the veteran was unemployable due 
to his service-connected PTSD.  Indeed, the examiner stated 
that the veteran's memory and anxiety problems made it too 
difficult for him to maintain gainful employment.  However 
this July 2003 VA examination report follows the September 
26, 2002, effective date presently in effect.  Consequently, 
the July 2003 VA examination cannot serve as a basis for an 
earlier effective date here.  Moreover, no evidence between 
the date of claim on July 20, 2001, and the September 26, 
2002, effective date currently assigned demonstrates that the 
veteran was unable to obtain and maintain substantially 
gainful employment due to service-connected disability.  

In sum, the presently assigned effective date of September 
26, 2002, is appropriate and there is no basis for an award 
of service connection for TDIU prior to that date. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial effective date 
assigned following the grant of TDIU.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where a 
claim has been granted and an effective date has been 
assigned, the typical claim has been more than substantiated, 
it has been proven, thereby rendering § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before TDIU was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains service medical 
records and numerous VA examinations.  Also of record are VA 
outpatient treatment reports.  Moreover, medical records 
associated with a disability determination of the Social 
Security Administration, are of record, along with a copy of 
the decision rendered by that agency.  Additionally, the 
veteran's statements in support of his claim are associated 
with the claims folder.  The Board has reviewed such 
statements, as well as the medical evidence, and finds no 
references to any outstanding documents.  Significantly, 
neither the appellant nor his  representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to an effective date prior to September 26, 2002, 
for a grant of TDIU is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


